DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
The instant application is a 35 USC 371 National Stage filing of international application PCT/US2018/017496, filed February 8, 2018, which claims the benefit of an effective US filing date under 35 USC 119(e) from provisional US Application 62/457,719, filed February 10, 2017.

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) dated November 5, 2019 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached.

ELECTIONS/RESTRICTIONS
Applicants' election without traverse of the species of Formula (X) having 
    PNG
    media_image1.png
    86
    442
    media_image1.png
    Greyscale
 in the response dated December 24, 2020 is acknowledged.  
Upon further consideration, since a search of the full scope was able to be conducted, the election requirement as set forth in the Office action mailed on May 13, 2020 is hereby withdrawn. In view of the withdrawal of the election requirement as to the rejoined species and claims, applicant(s) are advised that if any claim presented in a continuation or divisional 

STATUS OF CLAIMS

Claims 11-17 and 26-34 are currently pending in the instant application according to the claim amendment submitted on August 8, 2019.  


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instantly claimed methods are novel and non-obvious over the prior art because of the structural requirements of the tunable and tuned biodegradable surfactants, together with the required aHLB values as claimed.  The closest prior art is, for example, Cajka et al. J. Nat. Prod., . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 11-17 and 26-34 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699